DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (07/21/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     					 Acknowledgements

3.	Upon initial entry, claim (1) appears as the single independent claim in this application. 

               Information Disclosure Statement

4.	It is note that no information disclosure statements filed with this application. However, the Background & introduction Sections of Applicant's Specification describes several known technologies that seem pertinent to the filed application. A listing of references in the specification is not a proper information disclosure statement. The 37 CFR 1.98(b) requires a list of all patents, publications, or any other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." 
          Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                    Drawings

6.	The submitted Drawings on date (07/21/2021) has been accepted and considered under the 37 CFR 1.121 (d).

 Claim Rejection Section

Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claim (1) of instant Application 17/381,778, directed to a decoder apparatus of the same, being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the similar method Claim (1) of parent Appl. 16/840,184; (now US 11,102,505). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

                Instant Appl: 17/381,778
    Reference: 16/840,184; (now US 11,102,505)
Claim 1. An image decoding method to decode a block in a target image of a video sequence from encoded data, 
      using a first vector representing a spatial relationship between the block to be decoded and a first prediction block in the target image, the image decoding method comprising: 
      acquiring, from the encoded data, a prediction mode of the block to be decoded; in a case where the prediction mode is an intra block copy prediction mode, 
      generating, for the block to be decoded in the target image, a candidate list of vectors associated with second blocks in the target image, each of the vectors in the candidate list representing spatial relationship between one of the second blocks and a corresponding block of second prediction blocks in the target image; 
     adding, if a number of vectors in the candidate list is lower than a predetermined number, at least one vector having a zero vector value into the candidate list without adding a vector obtained from a third block in an image that is different from the target image, so that the number of vectors in the candidate list becomes the predetermined number, acquiring a vector as the first vector for the block to be decoded, selected from the candidate list corresponding to an index decoded from the encoded data; and
     determining the first prediction block for the block to be decoded from the decoded part of the target image, based on the acquired first vector, 
    and wherein, in a case where the prediction mode is inter prediction mode, the candidate list is made up of vectors obtained from blocks, which are spatially near the block to be decoded, in the target image having the block to be decoded, and blocks included in an image that is different from the target image, if available.
Claim 1. An image decoding method to decode a block in a target image of a video sequence from encoded data, 
     using a first vector representing a spatial relationship between the block to be decoded and a first prediction block in the target image, the image decoding method comprising: 
         acquiring, from the encoded data, a prediction mode of the block to be decoded; in a case where the prediction mode is an intra block copy prediction mode,
        generating, for the block to be decoded in the target image, a candidate list of vectors associated with second blocks in the target image, each of the vectors in the candidate list representing spatial relationship between one of the second blocks and a corresponding block of second prediction blocks in the target image;
      adding, if a number of vectors in the candidate list is lower than a predetermined number, at least one vector having a zero vector value into the candidate list without adding a vector obtained from a third block in an image that is different from the target image, so that the number of vectors in the candidate list becomes the predetermined number, acquiring a vector as the first vector for the block to be decoded, selected from the candidate list corresponding to an index decoded from the encoded data; and
      determining the first prediction block for the block to be decoded from the decoded part of the target image, based on the acquired first vector, 
     and wherein, in a case where the prediction mode is inter prediction mode, the candidate list is made up of vectors obtained from blocks in the target image having the block to be decoded, and blocks included in an image that is different from the target image, if available.

        					         
      Claim Objection

8.	Claim (1) is/are objected to, because of the judicially created Double patent doctrine, as documented in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer (TD) is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d). 

Prior Art Citations

9.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

9.1.	Patent documentation:

US 9,756,354 B2		Pang; et al.		H04N19/593; H04N19/44; H04N19/52; 
US 10,469,863 B2		Zhu; et al.		H04N19/91; H04N19/52; 
US 10,666,968 B2		Xu; et al.		H04N19/52; H04N19/593; 
US 11,102,505 B2		Maeda; et al.		H04N19/52; H04N19/182; H04N19/593;

9.2.       Non-Patent Literature:

_ Intra motion compensation with variable length intra MV coding; Kwon; Qualcomm; 2013.

        					        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.